The opinion of the Court was delivered by
Nott, J.
Ah indictment is said to be a plain, brief, and certain narrative of an offence committed by any person, and of those necessary circumstances that occur to ascertain the fact and its nature. And it must state the crime with as much certainty as the nature of the case will admit. In this case the defendant is merely charged with permitting persons to play cards at her house. And as that is not, under all circumstances, unlawful, she may, for anything that the Court can perceive, be innocent of any offence.
But, it is contended, that it is not necessary to state in an indictment, that the defendant does not come within the exceptions of the Act, or to negative the provisos it contains. This appears to be a correct position, when the provisos and exceptions are in distinct clauses of the Act. But if they are contained in the enacting clause, it will be necessary to negative them, in order that the description of the crime may, in all respects, correspond with the act. 1 Chit. Crim. *Law, 192, 284. The r*™» indictment ought, therefore, to have stated, that the persons so *- ' playing, were betting on the game, or it should have negatived the exceptions, or in some other manner set out the facts, so that it might appear that the defendant had committed some one of the offences prohibited by the Act. The Court is of opinion, that the offence is not set out with sufficient precision, and that the judgment must be arrested.
Colcock, Gantt, Johnson, Richardson, and Huger, JJ., concurred.
7 Rich. 482; 11 Rich. 506; 4 Rich. 194.